Case 2:19-cv-10345-LMA-JCW Document 1-2 Filed 05/13/19 Page 1 of 2

Terri M. Thomas

From: Bruce Betzer <bruce@brucebetzer.com>

Sent: Thursday, May 2, 2019 12:33 PM

To: Morgan A. Druhan

Ce: Emily Eagan; Melissa Hymel; Jennifer Avallone; alariolaw@gmail.com; Shanna LaGarde
Subject: RE: Wilbert Thomas, et al. v. John Doe, et al

Morgan,

Please give me until Monday to review the file. If you don’t hear back from me by Monday, you can assume that | cannot
stipulate. Thanks

 

Bruce C. Betzer, Bar No. 26800

Law Office of Bruce C. Betzer

A Professional Limited Liability Company
3129 Bore Street

Metairie, Louisiana 70001

Phone (504) 832-9942

Fax (504) 304-9964

bruce @brucebetzer.com

www.brucebetzer.com

Bruce C. Betzer is engaged in the practice of law. This electronic message, along with any attachments, is intended only
for the person or entity to which it is addressed and contains confidential and/or privileged material. If you are not the
intended recipient, be aware that any disclosure, copying, distribution, or other use of the contents of this information is
strictly prohibited. If you have received this electronic transmission in error, please notify us by return email at the
address shown and by fax at 504-304-9964 and destroy this transmission immediately. Thank you.

 

 

From: Morgan A. Druhan [mailto:MDruhan@qlllaw.com]
Sent: Thursday, May 02, 2019 11:38 AM

To: Bruce Betzer

Ce: Emily Eagan; Melissa Hymel

Subject: Wilbert Thomas, et al. v. John Doe, et al

Bruce,

Thanks for speaking with me earlier. This will confirm our earlier telephone conversation that
your clients, Wilbert Thomas, Jr. and Trevita Jackson, cannot stipulate to their damages being less than
$75,000 as they are currently still treating, and have MRIs showing a potential herniation. Please let me
know if you disagree and they are willing to stipulate.

Also, when you have a chance to send that video, that would be great. I appreciate it and it look
forward to working with you on this case.

Thanks,
Morgan

GIEGER, LABORDE & LAPEROUSE LLC.
WHEW OALEANS: 703 Poytias Sireel, Suite 4800, New Orleans, LA TO}3S
Phone: 504-5614400 Far 504-561-1071

i
, HOMSTON: 5151 San Feline Suite 750, Houston, TX T7084
wool t Phone: 832-255-6000 Fax: 832-255-6001
od

   
Case 2:19-cv-10345-LMA-JCW Document 1-2 Filed 05/13/19 Page 2 of 2

Morgan A. Druhan
Associate

Direct Dial: (504) 654-1321
Cell Phone: (251) 895-9152
Facsimile: (504) 561-1011

www.glillaw.com

CONFIDENTIALITY NOTICE: The following message may constitute a confidential attorney-client communication. It is not intended
for transmission to, or receipt by, any unauthorized persons. If you have received this communication in error, do not read it.
Please delete it from your system without copying it, and notify the sender by reply e-mail or phone, so that our address record
can be corrected.
